Case 8:20-cv-01293-CJC-KES Document 8-2 Filed 07/22/20 Page 1 of 3 Page ID #:64



 1
                           UNITED STATES DISTRICT COURT
 2
                          CENTRAL DISTRICT OF CALIFORNIA
 3
                                                     Case No. 8-20-CV-01293
 4   LAMAR WEST,
                                                     DECLARATION OF LAMAR
 5                    Plaintiff                      WEST IN SUPPORT OF MOTION
                                                     FOR PRELIMINARY
 6                                                   INJUNCTION
 7   vs.
 8

 9   CHRISTINA SHEA, Mayor of Irvine,
10                     Defendant
11

12         I, Lamar West, declare and state as follows:
13         1.    I am the Plaintiff in this action and am competent to make this declaration
14 based on my personal knowledge of all matters contained herein.

15       2.   I am currently employed as a software engineer and reside in the City of
16 Irvine, California.

17        3.     On June 3, 2020 I encountered a post on the Facebook profile of Mayor
18 Christina Shea wherein she declined to decrease funding from the Irvine Police
19 Department for reinvestment in vulnerable communities in response to the demands of

20 Black Lives Matter and scores of other individuals and organizations. In the same post,

21 Mayor Shea criticized the ongoing protests against police violence and discouraged

22 members of the public from protesting in Irvine. Attached hereto as Exhibit 1 is a true

23 and correct copy of Mayor Shea’s June 3, 2020 post that I took a screenshot of using a

24 different account after I was blocked by Mayor Shea.

25         4.    Approximately an hour after the Mayor shared the post, I commented on
26 the post, expressing the view that the Mayor’s decision and position were misplaced and
27 carried racial undertones with which I disagreed. Attached hereto as Exhibit 2 is a true

28 and correct copy of my response to Mayor Shea’s June 3, 2020 post that I took a

                                               -1-
                                   DECLARATION OF LAMAR WEST
 Case 8:20-cv-01293-CJC-KES Document 8-2 Filed 07/22/20 Page 2 of 3 Page ID #:65



 1 screenshot of using a different account to view her profile after I was blocked by Mayor

 2 Shea.

 3         5.    I subsequently discovered that, in response to my comment, the Mayor
 4 blocked me from her public profile, preventing me from viewing or interacting with the

 5 profile in any fashion. As a result of being blocked from Mayor Shea’s Facebook

 6 profile, I am unable to comment on the profile’s posts, message the profile, publish to

 7 the profile, or otherwise interact with the profile.

 8         6.    I remain blocked from the Mayor’s profile to this day.
 9         7.    I am aware that other individuals were also blocked or had their comments
10 deleted by the Mayor for expressing similar criticisms of her position broadcasted on

11 her profile. These individuals include Ms. Jessica Judith Ortega, who had one of her

12 comments deleted by the Mayor; and Mr. Collin Pollum and his sister who were both

13 blocked by the Mayor.

14         8.    Attached hereto as Exhibit 3 is a true and correct copy of the second June 3
15 post by the mayor to which Mr. Pollum, Ms. Ortega, and Ms. Aminmadani responded

16 prior to being blocked. I took a screenshot of the post by using a different account to

17 view her profile account after I was blocked by Mayor Shea.

18         9.    Currently, there is a vigorous public debate on the issues of systematic
19 racism and ongoing police violence against Black people. And, given social distancing

20 measures, Facebook is an essential tool for ensuring that elected officials hear the

21 demands and concerns of the people. Mayor Shea has used her public profile as a forum

22 for expressing her political viewpoint on such – and a host of other – issues. It is

23 particularly concerning that I have been silenced in this forum from expressing mine. If

24 I were not blocked from Mayor Shea’s Facebook profile, I would have continued to

25 comment on her posts related to her role as mayor and demand that the Mayor take

26 action in addressing militarized policing in Irvine. I would like to post on the Mayor’s
27 personal Facebook profile about these matters – as others have done – and if unblocked,

28 intend to do so.

                                                -2-
                                   DECLARATION OF LAMAR WEST
Case 8:20-cv-01293-CJC-KES Document 8-2 Filed 07/22/20 Page 3 of 3 Page ID #:66



 1        I declare under penalty of perjury under the laws of the United States and the
 2 State of California that the foregoing is true and accurate.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                -3-
                                   DECLARATION OF LAMAR WEST
